ON MOTION
DYK, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to waive the requirements of Fed. Cir. R. 27(f) and summarily affirm the decision of the United States Court of Appeals for Veterans Claims in Mansell v. Nicholson, No. 05-2582, 2007 WL 1075542 (Mar. 27, 2007). Tommy K. Mansell opposes.
The Secretary asserts that this court’s decision in Wilson v. Mansfield, 506 F.3d 1055 (Fed.Cir.2007) is controlling. In Wilson, this court held that 38 U.S.C. § 5103(a) notice does not apply throughout the claim process and that such notice “may be generic in the sense that it need *882not identify evidence specific to the individual claimant’s case (though it necessarily must be tailored to the specific nature of the veteran’s claim).” Id. at 1062. In doing so, we specifically rejected the only arguments raised in Mansell’s brief.
The only basis for Mansell’s opposition is that the court had at that time not finally disposed of Wilson. On January 14, 2008, this court denied the petition for rehearing en banc in Wilson. Because Wilson controls and Mansell has failed to provide a reason why summary affirmance is inappropriate, we grant the Secretary’s motion.
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motion is granted.
(2) Each side shall bear its own costs.